Case 18-03034-jal       Doc 41         Filed 06/27/19   Entered 06/27/19 15:54:49      Page 1 of 8



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY


IN RE:                                    )
                                          )
Nashat Zayed                              )     CASE NO.: 18-31033(1)(7)
                                          )
                        Debtor(s)         )
                                          )
Maher Ghareeb                             )
                                          )
                        Plaintiff(s)      )
                                          )
vs.                                       )     A.P. No. 18-3034
                                          )
Nashat Zayed                              )
                                          )
                      Defendant(s)        )


                                    MEMORANDUM-OPINION

         This matter is before the Court on the Motion to Lift Stay filed by Plaintiff Maher Ghareeb

(“Creditor”) seeking an Order permitting Creditor to proceed with a state court case filed against

Debtor Nashat Zayed (“Debtor”). The Court considered the Motion of the Creditor, the Response

of the Debtor, the comments of counsel for the parties at the hearing held on the matter, the

Supplemental Motion for Relief from Automatic Stay filed by the Creditor and the Supplemental

Brief in Opposition to the Creditor’s Motion for Stay Relief filed by the Debtor. For the following

reasons, the Court will enter the attached Order holding this case in abeyance and allowing the

Creditor to proceed with the state court action.
Case 18-03034-jal       Doc 41     Filed 06/27/19      Entered 06/27/19 15:54:49         Page 2 of 8



                               PROCEDURAL BACKGROUND

       On March 31, 2018, Debtor filed his Voluntary Petition seeking relief under Chapter 7 of the

United States Bankruptcy Code.

       On April 9, 2018, the Creditor filed a civil action in the Jefferson Circuit Court in the action

styled Ghareeb v. Zayed, Cause No. 18-CI-002029, Circuit Court, Jefferson County, Kentucky

(hereinafter referred to as the “State Court Case”). The State Court Case contains eight separate

counts including claims of breach of contract, conversion, intentional misrepresentation, fraud by

omission, theft of property, theft by deception, theft by failure to make disposition and an equitable

award of attorneys’ fees. The Creditor seeks compensatory and punitive damages from the Debtor

under the State Court causes of action under KRS 574.040 and KRS 446.070, as well as KRS

514.070 and KRS 446.070. The State Court Case stems from a sale of a business between the

Creditor and the Debtor.

       On July 16, 2018, the Creditor filed an adversary proceeding, No. 18-03034, against Debtor

objecting to the Debtor’s discharge pursuant to 11 U.S.C. §§ 523(a)(2), (4) and (6), as well as

11 U.S.C. §§ 727(a)(2)(3) and (4). The basis of the claims in the Adversary Proceeding are the same

factual allegations forming the basis for the State Court Case.

       The Creditor requested a jury trial in the State Court Case.

       On March 18, 2019, in the Adversary Proceeding, the Creditor filed a Motion for Stay Relief

seeking to proceed with the State Court Case in order to liquidate his claimed damages.

       On March 21, 2019, Debtor filed his brief in opposition to the Creditor’s Motion for Stay

Relief contending stay relief is inappropriate because the Motion for Stay Relief was filed in the

adversary proceeding, that the State Court Case was filed shortly after the bankruptcy and that since


                                                 -2-
Case 18-03034-jal       Doc 41     Filed 06/27/19       Entered 06/27/19 15:54:49        Page 3 of 8



the filing of the State Court Case, no answer has been filed in the State Court Case and has

essentially been stayed while the bankruptcy main case and the adversary proceeding have moved

forward. Thus far, a minimal amount of discovery has taken place in the adversary proceeding.


                                       LEGAL ANALYSIS

       Procedurally, the Motion for Stay Relief filed by the Creditor is inappropriate having been

filed in the adversary proceeding rather than the main case. In essence, the Creditor is requesting

that this Court abstain from hearing the adversary proceeding, in favor of allowing the Creditor’s

claims against the Debtor to proceed in the State Court Case. For the following reasons, the Court

will enter an Order holding the adversary proceeding in abeyance and allow the Creditor’s claims

to be liquidated in the State Court Case. In the event that the Creditor is successful on those claims,

then Creditor can proceed to have those debts declared nondischargeable in this adversary

proceeding pursuant to 11 U.S.C. §§ 523(a)(2), (4) and (6) and 11 U.S.C. §§ 727(a)(2), (3) and (4).

       Under the principle of abstention set out in 28 U.S.C. § 1334(c), this Court should abstain

from hearing this matter. Section 1334(c) of Title 28 governs abstention, both permissive and

mandatory for bankruptcy courts. Section 1334(c) expresses a strong congressional desire that state

court actions proceed in state court and not be usurped by federal courts. In re Norrell, 198 B.R.

987, 997 (Bankr. N.D. Ala. 1996), citing Cook v. Griffin, 102 B.R. 875, 877 (N.D. Ga. 1989).

       Mandatory abstention results when a proceeding meets the following four criteria: (1) the

proceeding is based upon a “state law claim or state law cause of action;” (2) the proceeding is

“related to a case under Title 11, but not arising under Title 11 or arising in a case under Title 11;”

(3) the proceeding “could not have been commenced in a court of the United States absent



                                                  -3-
Case 18-03034-jal       Doc 41     Filed 06/27/19      Entered 06/27/19 15:54:49         Page 4 of 8



jurisdiction under this Section;” and (4) the claim or proceeding is one as to which “an action is

commenced, and can be timely adjudicated, in the state forum of appropriate jurisdiction.” 28

U.S.C. § 1334(c)(2); Muncie v. O’Brien, Tanski, Tanzer & Young Healthcare Providers of

Connecticut (In re: Dow Corning Corp.), 86 F.3d 482, 497 (6th Cir. 1996).

       The first criteria requires the proceeding be based upon a state law claim or state law cause

of action. Excluding the dischargeability issue, it is clear to the Court that this dispute is based on

state law claims, which are as follows: breach of contract, conversion, intentional misrepresentation,

fraud by omission, theft by unlawful taking under KRS 514.030 and KRS 446.070, theft by

deception under KRS 514.040 and KRS 446.070 and theft by failure to make required disposition

of property under KRS 514.070 and KRS 446.070.

       The second criteria is met in that the matter does not arise in or under Title 11. Proceedings

“arising in” Title 11 reference administrative matters that arise only in bankruptcy cases and are not

based on any right expressly created by Title 11 but nevertheless, would have no existence outside

of the bankruptcy. In re Wolverine Radio Co., 930 F.2d 1132 (6th Cir. 1991). A proceeding “arising

under” Title 11 is any proceeding that would not occur but for a Bankruptcy Code provision. Matter

of Van Huffel Tube Corp., 71 B.R. 155 (Bankr. N.D. Ohio 1987). The claims asserted in the State

Court Case do not arise under Title 11 but are state law claims.

       The third criteria is that the proceeding could not have been commenced in a court of the

United States absent bankruptcy jurisdiction. Again, excluding the dischargeability aspect, there is

no federal court jurisdiction absent bankruptcy jurisdiction. There is no federal question involved.

The Creditor contends that the United States Supreme Court has held that while “Article III permits

bankruptcy courts to adjudicate Stern claims, that is, claims designated for final adjudication in the


                                                 -4-
Case 18-03034-jal       Doc 41     Filed 06/27/19      Entered 06/27/19 15:54:49        Page 5 of 8



bankruptcy court as a statutory matter but prohibited from proceeding in that way as a constitutional

matter, with the parties knowing and voluntary consent.” Citing Wellness Intern. Network, Ltd. v.

Sharif, 135 S. Ct. 1932, 1947 (2015). The Creditor indicates he does not give consent and

importantly has asserted a claim for a jury trial in the State Court Case. This Court does not conduct

jury trials. This is ample reason for this Court to abstain from hearing the adversary proceeding

pending the result of the State Court Case and the Creditor’s ability to liquidate those claims. There

is no federal question involved that would confer jurisdiction under 28 U.S.C. § 1331 and diversity

jurisdiction does not exist under 28 U.S.C. § 1332.

       Finally, the last criteria relates to whether or not the action can be timely adjudicated in a

state forum of appropriate jurisdiction. Only a minimal amount of discovery has been conducted in

the adversary proceeding. The State Court Case was filed shortly after the bankruptcy was initiated.

All action was immediately stayed at that point. The Court has no reason to believe that the State

Court could not timely adjudicate these state law claims. It is more appropriate for the State Court

to hear the state law claims.

       For all of the above reasons, every requirement for meeting mandatory abstention under 28

U.S.C. § 1334(c)(2) exists.

       The dischargeability claims asserted in the adversary proceeding, however, are clearly

bankruptcy issues that cannot be remanded to State Court. Procedurally, it makes more sense for this

Court to hold the adversary proceeding in abeyance pending the resolution of the State Court claims

by the parties in that action. Should the Creditor be successful in its State Court Case, the claims

will be liquidated in State Court and then the parties may proceed in the adversary proceeding to

determine whether those claims are dischargeable under the Bankruptcy Code. Once the State Court


                                                 -5-
Case 18-03034-jal      Doc 41      Filed 06/27/19     Entered 06/27/19 15:54:49        Page 6 of 8



Case is finally resolved, the Court will reschedule this adversary proceeding for a status conference

to determine what action, if any, needs to be undertaken to bring the action to a resolution.


                                         CONCLUSION

       For all of the above reasons, the Court determines that mandatory abstention of the adversary

proceeding is appropriate and will hold this adversary proceeding in abeyance pending resolution

of the Creditor’s claims in the State Court Case. An Order incorporating the findings herein

accompanies this Memorandum-Opinion.




                                                      Dated: June 27, 2019




                                                -6-
Case 18-03034-jal       Doc 41         Filed 06/27/19   Entered 06/27/19 15:54:49      Page 7 of 8



                          UNITED STATES BANKRUPTCY COURT
                                      FOR THE
                           WESTERN DISTRICT OF KENTUCKY



IN RE:                                    )
                                          )
Nashat Zayed                              )     CASE NO.: 18-31033(1)(7)
                                          )
                        Debtor(s)         )
                                          )
Maher Ghareeb                             )
                                          )
                        Plaintiff(s)      )
                                          )
vs.                                       )     A.P. No. 18-3034
                                          )
Nashat Zayed                              )
                                          )
                      Defendant(s)        )



                                                ORDER

         Pursuant to the Memorandum-Opinion entered this date and incorporated herein by reference,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Creditor’s Motion

for Stay Relief, be and hereby is, REMANDED AND TERMINATED;

         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this adversary

proceeding will be held in abeyance pending final resolution of the State Court Case, Cause No. 18-

CI-002029 in the Jefferson Circuit Court and that the Court will abstain from hearing this adversary

proceeding until the parties liquidate those claims in the Jefferson Circuit Court action.
Case 18-03034-jal      Doc 41      Filed 06/27/19      Entered 06/27/19 15:54:49       Page 8 of 8



       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that relief from the

automatic stay is GRANTED so that the State Court action may continue until resolution of the

State Court matter. The parties are directed to file a notice with this Court at which time the Court

will schedule a pretrial conference to discuss scheduling and the completion of this adversary

proceeding.




                                                               Dated: June 27, 2019




                                                 -2-
